DETAILED ACTION

1.	The Office Action is in response to supplemental amendment 02/14/2022.      
 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 4.
3.    	A request for continued examination under 37 CFR 1.114 was filed in this application. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 01/27/2022 has been entered.
				Information Disclosure Statement
4.  	The information disclosure statements (IDS) submitted on 01/27/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims


Allowable Subject Matter
6. 	Claims 1-30 are allowed. 

REASONS FOR ALLOWANCE
7.	The following is an examiner’s statement of reasons for allowance:
            1).       This case has been allowed in 11/16/2021. The supplemental amendment 02/14/2022 is corresponding to the examiner’s amendment in the Notice of Allowance 11/16/2021. Therefore, this case is allowable.
	2).	Applicant has filed terminal disclaimer 10/28/2021. Therefore, the double-patenting rejection in the final-rejection 07/28/2021 is withdrawn. 
	3).	For claim 1, the prior art does not disclose or suggest the unique way to encode video into latent code space to have a encoded video and then compress the encoded video using a 4-dimensional tensors;  such unique way is allowable. 
Liu et al. (US 20180247201) and in view of Menick et al. (US 20210004677) and further in view of Rippel et al. (US 20180173994) teaches all other features but the above differentiating one. It is not obvious to further modify the technique of Liu in combination of Menick and Rippel to achieve the same invention as claimed in the instant claim.
Claims 2-10 are allowed because they depend on claim 1.

4)	Claim 11 is allowed with the similar reason as claim 1.

	
5).	For claim 21, the prior art does not disclose or suggest the unique way to received a compressed version of encoded video, and decompress it into a latent code space using a 4-dimensional tensors;  such unique way is allowable. 
Liu et al. (US 20180247201) and in view of Menick et al. (US 20210004677) and further in view of Rippel et al. (US 20180173994) teaches all other features but the above differentiating one. It is not obvious to further modify the technique of Liu in combination of Menick and Rippel to achieve the same invention as claimed in the instant claim.
Claims 22-29 are allowed because they depend on claim 21.

6)	Claim 30 is allowed with the similar reason as claim 21.

8.			 		Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Zaihan Jiang whose telephone number is (571) 272-1399.  The examiner can normally be reached on Monday – Thursday, 8:30 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/ZAIHAN JIANG/Primary Examiner, Art Unit 2423